                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION

DERRICK LAMONT ALLEN                                                                    PLAINTIFF

v.                             Case No. 4:18-cv-00631-KGB-BD

S. BROWN, Transport Deputy,
Pulaski County Jail                                                                    DEFENDANT

                                             ORDER

       Before the Court is a Recommended Disposition submitted by United States Magistrate

Judge Beth Deere (Dkt. No. 7). On September 5, 2019, this Court entered an order stating that it

would hold under advisement the Recommended Disposition for 30 days (Dkt. No. 11). The Court

directed the Clerk of Court to send Mr. Allen an application to proceed in forma pauperis and

cautioned Mr. Allen that if he did not file with the Court a completed in forma pauperis application

within 30 days, the Court would adopt the Recommended Disposition and dismiss without

prejudice Mr. Allen’s complaint (Id.). More than 30 days have passed since the Court entered its

order, and Mr. Allen has not filed with the Court a completed in forma pauperis application.

Therefore, the Court adopts the Recommended Disposition (Dkt. No. 7) and dismisses without

prejudice Mr. Allen’s complaint (Dkt. No. 1).

        It is so ordered this 23rd day of June, 2021.


                                                        Kristine G. Baker
                                                        United States District Judge
